 1    LANE & NACH, P.C.
      2001 East Campbell Avenue, Suite 103
 2    Phoenix, AZ 85016
      Telephone No.: (602) 258-6000
 3    Facsimile No.: (602) 258-6003
 4    Michael P. Lane – 007435
      Email: michael.lane@lane-nach.com
 5
      Attorneys for Lothar Goernitz, Trustee
 6
                          IN THE UNITED STATES BANKRUPTCY COURT
 7
                                   FOR THE DISTRICT OF ARIZONA
 8
       In re:                                             (Chapter 7 Case)
 9
       ROBERTO AMADOR TORRES                              No. 2:21-bk-01404-DPC
10     fdba EL PUEBLO FOODS
       aka ROBERT AMADOR TORRES,                          TRUSTEE’S APPLICATION FOR
11                                                        PRODUCTION OF DOCUMENTS AND
                                                          ORAL EXAMINATION PURSUANT TO
12                     Debtor.                            F.R.B.P. 2004 - ROBERTO AMADOR
                                                          DELGADO
13

14

15              Lothar Goernitz, Trustee, by and through his undersigned counsel, herein applies to this
16    Court for an Order directing Roberto Amador Delgado to produce documents and appear for

17    examination under oath pursuant to F.R.B.P. 2004. For his Application, Lothar Goernitz, Trustee,

18
      respectfully represents as follows:
                1. Roberto Amador Torres (“Debtor”) filed his Voluntary Petition under Chapter 7 of Title
19
      11 on February 26, 2021.
20
                2. Lothar Goernitz is the duly appointed and acting trustee in this case (“Trustee”).
21
                3. Trustee desires to examine Roberto Amador Delgado as to acts and conductamong other
22
      matters which would affect this Estate and its administration. Exhibit "A" details the information
23
      Trustee desires to review.
24
                4. A motion and order for a Rule 2004 examination may be made and granted ex parte, see
25    Advisory Committee Note to Rule 2004, and without notice to examinee. In re Good Hope
26    Refineries, Inc., 9 B.R. 421, 422 (Bankr. D. Mass. 1981). Both the debtor and "third parties" are
27    vulnerable to the extensive discovery the rule permits. In re Wilcher, 56 B.R. 428, 434 (Bankr.
28    N.D. Ill. 1985). The examination may include questions concerning the liabilities and financial

     Case 2:21-bk-01404-DPC         Doc 21 Filed 04/15/21 Entered 04/15/21 14:50:52            Desc
                                    Main Document    Page 1 of 3
1     condition of the debtor or any matter which may affect the administration of the estate. The scope
2     of the inquiries is determined by the relevance of the information sought to the continued
3     administration of the bankruptcy estate. In re Cinderella Clothing Industries, Inc., 93 B.R. 373,
4     378-9 (Bankr. E.D. Pa. 1988).
5            5. Trustee has considered the requirement of F.R.B.P. 2004(e) and determined that the

6     witness resides 28.7 miles from the place of the examination. Trustee will tender payment of the

7     required mileage and witness fee with service of the Order approving this Application, together
      with any Subpoena required by Rule 9016.
8
             WHEREFORE, Lothar Goernitz, Trustee respectfully requests that this Court issue its
9
      Order directing Roberto Amador Delgado to produce the documents detailed in Exhibit "A" and
10
      to appear at the offices of Lane & Nach, P.C., 2001 East Campbell, Suite 103, Phoenix, Arizona,
11
      for an electronically recorded oral examination on a date and time agreeable to the parties or, if
12
      upon notice, after not less than 28 days’ notice.
13
             RESPECTFULLY SUBMITTED this 15th day of April, 2021.
14                                                LANE & NACH, P.C.
15
                                                  By /s/ MPL 007435
16                                                  Michael P. Lane
                                                    Attorneys for Trustee
17
      COPY of the foregoing mailed:
18
      Roberto Amador Delgado
19    2056 East Ranch Ct.
      Gilbert, AZ 85296
20
      Delivered via electronic notification to:
21
      Candace E Kallen
22    My Arizona Lawyers
      1731 West Baseline Road Suite 101
23    Mesa, AZ 85202
      Email: jacqueline@myazlawyers.com
24    Attorney for Debtor
25    Office of U.S. Trustee
      230 North First Avenue
26    Phoenix, AZ 85003
      Email: Jennifer.A.Giaimo@usdoj.gov
27
      By/s/ Debbie McKernan
28


     Case 2:21-bk-01404-DPC                        2
                                  Doc 21 Filed 04/15/21 Entered 04/15/21 14:50:52           Desc
                                  Main Document    Page 2 of 3
 1                                                   EXHIBIT “A”
 2            With respect to Mayan Tortilla Factory, LLC. (hereinafter “Corporation”) please produce
      the following:
 3
              1.   Copies of all corporate income tax returns (federal and state) from from January 1, 2018, to the
 4    present .
 5            2. Copies of all corporate minutes, articles of incorporation, by-laws and stock transfer records.
 6            3. Copies of any and all financial statements prepared by the Corporation or on its behalf, including
      but not necessarily limited to those prepared for submission to lending institutions from January 1, 2018, to
 7    the present.
 8           4. All titles, bills of sale or contracts of sale upon personal property for automobiles, boats,
      motorcycles, ATC's or aircraft belonging to the Corporation or in which it has or ever had any interest
 9    whatsoever.
10             5. All leases to which the Corporation is a party or in which it has, or ever had, a legal or beneficial
      interest.
11
              6. All contracts to which the Corporation is a party or in which the Corporation has or ever had a
12    legal or beneficial interest.
13            7.   All promissory notes in which the Corporation is or was a maker.
14            8. All promissory notes in which the Corporation is, or was, a holder or payee.
15            9. Copies of all canceled checks, monthly bank statements, check registers pertaining to all bank
      or other deposit accounts in the name of the Corporation or in which the Corporation now has or since
16    January 1, 2018, has had a legal or beneficial interest. This request is for all such accounts currently existing
      or which existed during the time period.
17
              10. All insurance policies and schedules owned by the Corporation at the present time.
18
              11. Copies of all business books and records for the period January 1, 2018, to the present,
19    including, but not limited to, the following:
20                        (a)   The cash receipts journal;
                          (b)   The cash disbursement journal;
21                        (c)   The general ledger;
                          (d)   The payroll journal;
22                        (e)   The payroll tax returns;
                          (f)   Schedule of accounts payable; and,
23                        (g)   Schedule of accounts receivable.
24

25

26

27

28


     Case 2:21-bk-01404-DPC           Doc 21 Filed 04/15/21 Entered 04/15/21 14:50:52                    Desc
                                      Main Document    Page 3 of 3
